 1   JAMES D. BOYLE, ESQ.
     Nevada Bar No. 08384
 2   Email: jboyle@nevadafirm.com
     JOANNA M. MYERS, ESQ.
 3   Nevada Bar No. 12048
     Email: jmeyers@nevadafirm.com
 4   KENDALL LOVELL
     Nevada Bar No. 15590
 5   Email: klovell@nevadafirm.com
     HOLLEY DRIGGS
 6   400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
 7   Telephone: (702) 791-0308
     Facsimile: (702) 791-1912
 8
     Samuel A. Long, Jr. (Pro Hac Vice)
 9   Patrick B. Horne (Pro Hac Vice)
     Lucas D. Garber (Pro Hac Vice)
10   Tom BenGera (Pro Hac Vice)
     SHUMAKER, LOOP & KENDRICK, LLP
11   101 South Tryon Street, Suite 2200
     Charlotte, North Carolina 28280-0002
12   Telephone: (704) 375-0057
     Email: phorne@shumaker.com
13           along@shumaker.com
             lgarber@shumaker.com
14           tbengera@shumaker.com

15   Attorneys for Plaintiffs/Counter-Defendants
     Power Probe Group, Inc. and Power Probe TeK, LLC
16
                                UNITED STATES DISTRICT COURT
17                                   DISTRICT OF NEVADA

18    POWER PROBE GROUP, INC. and,                      Case No: 2:21-cv-00332-GMN-EJY
      POWER PROBE TEK, LLC,
19                                                      STIPULATION FOR ENTRY OF
            Plaintiffs/Counter-Defendants,              PROTECTIVE ORDER
20
                                                        (Submitted Under LPR 1-4(a))
21    vs.

22    INNOVA ELECTRONICS
      CORPORATION,
23
              Defendant/Counterclaimant.
24
 1          Plaintiffs and Counter-Defendants Power Probe, Inc. and Power Probe TeK,

 2   LLC (“Plaintiffs”), and Defendant and Counterclaimant Innova Electronics Corporation

 3   (“Defendant,” and together with Plaintiffs, the “Parties”), by and through their undersigned

 4   counsel, hereby submit this Stipulation for Entry of Protective Order (the “Stipulation”)

 5   pursuant to Fed. R. Civ. P. 26(c), LR II IA 6-2, and LPR 1-4(a).

 6          On May 14, 2021, Plaintiffs and Defendant conducted a conference pursuant to Fed. R.

 7   Civ. P. 26, LR II 26-1, and the Local Patent Rules. This Joint Motion is submitted within the

 8   fourteen (14) day required deadline set forth in LPR 1-4(a).

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///


                                                     1
 1            WHEREFORE, the Parties hereby jointly submit a [Proposed] Protective Order attached

 2   hereto as Exhibit A, and stipulate and move this Court to grant and enter the [Proposed] Protective

 3   Order.

 4   DATED this 19th day of May, 2021.                    DATED this 19th day of May, 2021.

 5   HOLLEY DRIGGS                                        MARQUIS AURBACH COFFING

 6   /s/ James D. Boyle                                   /s/ Craig R. Anderson
     James D. Boyle, Esq. (NBN 08384)                     Craig R. Anderson, Esq. (NBN 06882)
 7   Joanna M. Myers, Esq. (NBN 12048)                    10001 Park Run Drive
     Kendall Lovell (NBN 15590)                           Las Vegas, Nevada 89145
 8   400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
 9
     SHUMAKER, LOOP & KENDRICK, LLP                       LAW OFFICES OF KR ADAMO
10
     Samuel A. Long, Jr. (Pro Hac Vice)                   Kenneth R. Adamo (Pro Hac Vice)
11   Patrick B. Horne (Pro Hac Vice)                      360 West Illinois Apt. 620
     Lucas D. Garber (Pro Hac Vice)                       Chicago, Illinois 60654
12   Tom BenGera (Pro Hac Vice)
     101 South Tryon Street, Suite 2200                   Attorneys for Defendant/Counterclaimaint
13   Charlotte, North Carolina 28280-0002                 Innova Electronics Corporation
     Telephone: (704) 375-0057
14
     Attorneys for Plaintiffs/Counter-Defendants
15   Power Probe Group, Inc. and
     Power Probe TeK, LLC
16
                                                          IT IS SO ORDERED:
17

18

19
                                                          UNITED STATES MAGISTRATE JUDGE
20

21                                                                   May 19, 2021
                                                          DATED:
22

23

24


                                                     2
EXHIBIT A
     JAMES D. BOYLE, ESQ.                                Craig R. Anderson, Esq.
 1   Nevada Bar No. 08384                                MARQUIS AURBACH COFFING
     Email: jboyle@nevadafirm.com                        10001 Park Run Drive
 2                                                       Las Vegas, Nevada 89145
     JOANNA M. MYERS, ESQ.
 3   Nevada Bar No. 12048
                                                         Kenneth R. Adamo (Pro Hac Vice)
     Email: jmeyers@nevadafirm.com
 4                                                       Law Office of KR Adamo
     KENDALL LOVELL
                                                         360 West Illinois, Apt. 620
     Nevada Bar No. 15590
 5                                                       Chicago, IL 60654
     Email: klovell@nevadafirm.com
 6   HOLLEY DRIGGS
                                                         Attorneys for Defendant/Counterclaimant
     400 South Fourth Street, Third Floor
                                                         Innova Electronics Corporation
 7   Las Vegas, Nevada 89101
     Telephone: (702) 791-0308
 8   Facsimile: (702) 791-1912
 9   Samuel A. Long, Jr. (Pro Hac Vice)
     Patrick B. Horne (Pro Hac Vice)
10   Lucas D. Garber (Pro Hac Vice)
     Tom BenGera (Pro Hac Vice)
11   SHUMAKER, LOOP & KENDRICK, LLP
     101 South Tryon Street, Suite 2200
12   Charlotte, North Carolina 28280-0002
     Telephone: (704) 375-0057
13   Email: phorne@shumaker.com
             along@shumaker.com
14           lgarber@shumaker.com
             tbengera@shumaker.com
15
16   Attorneys for Plaintiffs/Counter-Defendants
     Power Probe Group, Inc. and Power Probe
17   TeK, LLC

18
                                UNITED STATES DISTRICT COURT
19                                   DISTRICT OF NEVADA
20    POWER PROBE GROUP, INC. and,                        Case No: 2:21-cv-00332-GMN-EJY
      POWER PROBE TEK, LLC,
21
                                                          [PROPOSED]
            Plaintiffs/Counter-Defendants,
22                                                        PROTECTIVE ORDER
23
      vs.
24
      INNOVA ELECTRONICS
25    CORPORATION,

26            Defendant/Counterclaimant.

27
28



                                                   -1-
            Plaintiffs and Counter-Defendants Power Probe, Inc. and Power Probe TeK, LLC
 1
 2   (“Power Probe” and/or “Plaintiffs”) and Defendant and Counterclaimant Innova Electronics

 3   Corporation (“Innova” or “Defendant”) (Plaintiffs and Defendant are collectively “the Parties”),

 4   have submitted a Joint Motion for Entry of a [Proposed] Protective Order (the “Joint Motion”)
 5
     pursuant to FED. R. CIV. P. 26(c), LPR. 1-4(a), and the Ninth Circuit’s directives in Kamakana v.
 6
     City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
 7
            The Court, having duly considered the Parties’ Joint Motion, and finding that good cause
 8
 9   exists for entry of a protective order, now ORDERS that the Parties shall observe the following

10   provisions of this Protective Order:

11          1.      Scope.     All disclosures, affidavits and declarations and exhibits thereto,
12   deposition testimony and exhibits, discovery responses, documents, electronically stored
13
     information, tangible objects, information, and other things produced, provided, or disclosed in
14
     the course of this action which may be subject to restrictions on disclosure under this Order, and
15
     information derived directly therefrom (hereinafter referred to collectively as “documents”),
16
17   shall be subject to this Order as set forth below. As there is a presumption in favor of open and

18   public judicial proceedings in the federal courts, this Order shall be strictly construed in favor of
19   public disclosure and open proceedings wherever possible. The Order is also subject to the
20
     Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and
21
     calculation of time periods.
22
            2.      Form and Timing of Designation.            A party may designate documents as
23
24   confidential and restricted in disclosure under this Order by placing or affixing the words

25   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” (hereinafter referred to as
26   “CONFIDENTIAL”), or “ATTORNEYS EYES ONLY – SUBJECT TO PROTECTIVE
27
     ORDER” (hereinafter referred to as “ATTORNEYS EYES ONLY”), or                           “OUTSIDE
28



                                                     -2-
     ATTORNEYS EYES ONLY – SUBJECT TO PROTECTIVE ORDER” (hereinafter referred to
 1
 2   as “OUTSIDE ATTORNEYS EYES ONLY”) (collectively “Protected Materials”) on the

 3   document in a manner that will not interfere with the legibility of the document and that will

 4   permit complete removal of the designation. Documents shall be designated prior to or at the
 5
     time of the production or disclosure of the documents. When a tangible object is produced for
 6
     inspection subject to protection under this Order, a photograph thereof shall be produced at the
 7
     time of inspection labeled with the designation CONFIDENTIAL, ATTORNEYS EYES ONLY
 8
 9   or OUTSIDE ATTORNEYS EYES ONLY. Thereafter, any information learned or obtained as a

10   result of the inspection shall be subject to protection under this Order in accordance with the

11   applicable designation. When electronically stored information is produced which cannot itself
12   be marked with the designation CONFIDENTIAL or ATTORNEYS EYES ONLY or OUTSIDE
13
     ATTORNEYS EYES ONLY, the physical media on which such electronically stored
14
     information is produced shall be marked with the applicable designation. The party receiving
15
     such electronically stored information shall then be responsible for labeling any copies that it
16
17   creates thereof, whether electronic or paper, with the applicable designation.      By written

18   stipulation the parties may agree temporarily to designate original documents that are produced
19   for inspection CONFIDENTIAL, ATTORNEYS EYES ONLY, or OUTSIDE ATTORNEYS
20
     EYES ONLY even though the original documents being produced have not themselves been so
21
     labeled. All information learned in the course of such an inspection shall be protected in
22
     accordance with the stipulated designation. The copies of documents that are selected for
23
24   copying during such an inspection shall be marked CONFIDENTIAL, ATTORNEYS EYES

25   ONLY, or OUTSIDE ATTORNEYS EYES ONLY as required under this Order and, thereafter,
26   the copies shall be subject to protection under this Order in accordance with their designation.
27
     The designation of documents for protection under this Order does not mean that the document
28



                                                  -3-
     has any status or protection by statute or otherwise except to the extent and for the purposes of
 1
 2   this Order.

 3          3.      Documents Which May be Designated CONFIDENTIAL. Any party may

 4   designate documents as CONFIDENTIAL upon making a good faith determination that the
 5
     documents contain information protected from disclosure by statute or that should be protected
 6
     from disclosure as confidential business or personal information, medical or psychiatric
 7
     information, trade secrets, personnel records, or such other sensitive commercial information that
 8
 9   is not readily publicly available.    Public records and documents that are readily publicly

10   available may not be designated for protection under this Order.

11          4.      Documents Which May be Designated ATTORNEYS EYES ONLY. Any
12   party may designate documents as ATTORNEYS EYES ONLY upon making a good faith
13
     determination that the documents contain information protected from disclosure by statute or that
14
     should be protected from disclosure as trade secrets or highly sensitive personal, financial, or
15
     business information.
16
17          5.      Documents Which May be Designated OUTSIDE ATTORNEYS EYES

18   ONLY. Any party may designate documents as OUTSIDE ATTORNEYS EYES ONLY upon
19   making a good faith determination that the documents contain information protected from
20
     disclosure by statute or that should be protected from disclosure such as: (a) commercially
21
     sensitive marketing, financial, sales, web traffic, research and development, or technical data or
22
     information; (b) commercially sensitive competitive information, including, without limitation,
23
24   information obtained from a Non-Party pursuant to a current Nondisclosure Agreement

25   (“NDA”); (c) information or data relating to future products not yet commercially released
26   and/or strategic plans; (d) commercial agreements, licenses and licensing terms, settlement
27
     agreements, or settlement communications, the disclosure of which is likely to cause harm to the
28



                                                   -4-
     competitive position of the Producing Party; (e) trade secrets, pricing or profit information, sales
 1
 2   or marketing forecasts or plans, business plans, sales or marketing strategy, product development

 3   information, engineering documents, testing documents, employee information, customer lists,

 4   and other non-public information of similar competitive and business sensitivity; or (f)
 5
     information that is likely to cause economic harm or significant competitive disadvantage to the
 6
     Producing Party if disclosed.
 7
            6.      Depositions.       Deposition    testimony    shall   be   presumptively     deemed
 8
 9   ATTORNEYS EYES ONLY for a period of twenty-five (25) calendar days following receipt of

10   the final transcript by counsel for the deponent (or by the deponent if not represented by

11   counsel). Within twenty-five (25) calendar days following receipt of the final transcript, the
12   parties shall review the transcript and specifically designate portions of the transcript
13
     CONFIDENTIAL, ATTORNEYS EYES ONLY, or OUTSIDE ATTORNEYS EYES ONLY as
14
     appropriate, by notifying all counsel of record in writing of said designation. Such designation
15
     shall be specific as to the portions of the transcript designated for protection under this Order.
16
17   Thereafter, the deposition testimony so designated shall be separately bound and protected,

18   pending objection, under the terms of this Order. If counsel for the deponent, the deponent,
19   counsel for a party, or a party designates a portion of the deposition testimony
20
     CONFIDENTIAL, ATTORNEYS EYES ONLY, or OUTSIDE ATTORNEYS EYES ONLY on
21
     the record during the deposition, the designating person shall have the right to exclude all
22
     persons not authorized to receive such information under this Order from the deposition, or any
23
24   portion thereof, before taking the designated testimony. Any such designation on the record

25   relieves the designating party from thereafter making a written designation as provided above.
26
27
28



                                                    -5-
     7.     Protection of Confidential Material.
 1
 2          (a)     Protection of Documents Designated CONFIDENTIAL. Documents

 3   designated CONFIDENTIAL under this Order shall not be used for any purpose

 4   whatsoever other than the prosecution or defense of this action, and of any appeal thereof.
 5
     This agreement, however, does not encompass materials that (a) were in the recipient's
 6
     possession before receipt from the discloser, (b) are or become publicly known without
 7
     breach by the recipient, (c) are rightfully received by the recipient from a third party who
 8
 9   obtained the materials by proper means without a duty of confidentiality, (d) are

10   disclosed by the discloser to a third party without a duty of confidentiality on the third

11   party, or (e) are independently developed or learned by the recipient. The parties and
12   counsel for the parties shall not disclose or permit the disclosure of any documents
13
     designated CONFIDENTIAL to any third person or entity except as set forth in
14
     subparagraphs (1)–(7) below. Subject to these requirements, the following categories of
15
     persons may be allowed to review documents that have been designated
16
17   CONFIDENTIAL:

18             (1) Outside Counsel of Record. Outside counsel of record for the parties
19                  and employees and agents of counsel who have responsibility for the
20
                    preparation and trial of the action, including any independent litigation
21
                    support providers retained by outside counsel to assist in this action, and
22
                    their employees, contractors, and agents whose duties and responsibilities
23
24                  require access to such materials, and who are not current employees of any

25                  party to this litigation or of any direct competitor to any party to this
26                  litigation.
27
28



                                             -6-
     (2) Parties. Parties and employees of a party to this Order, including in-
 1
 2       house counsel, subject to the Nevada Rules of Professional Conduct.

 3   (3) The Court. The Court and its personnel.

 4   (4) Court Reporters and Recorders. Court reporters and recorders engaged
 5
         for depositions.
 6
     (5) Persons Creating or Receiving Documents. Any person who, on the
 7
         face of the document, authored, received, or recorded the designated
 8
 9       document, as well as any person who has previously seen or was aware of

10       the designated document, as established through deposition testimony or

11       otherwise under oath or as agreed upon by counsel for all parties.
12   (6) Consultants and Investigators. Consultants and investigators employed
13
         by the parties or counsel for the parties to assist in the preparation and trial
14
         of this action or proceeding, but only after such persons have completed
15
         the certification contained in Attachment A, Acknowledgment and
16
17       Agreement to Be Bound. The Parties will provide the names of any

18       consultants and investigators and their signed certifications upon request
19       within thirty (30) days of the conclusion of the lawsuit.
20
     (7) Experts. Testifying experts employed by the parties or counsel for the
21
         parties to assist in the preparation and trial of this action or proceeding, but
22
         only after (a) such persons have completed the certification contained in
23
24       Attachment A, Acknowledgment and Agreement to Be Bound, and (b) the

25       procedure of Paragraph 7(g) of this Order has been satisfied.
26   (8) Others by Consent.        Other persons only by written consent of the
27
         producing party or upon order of the Court and on such conditions as may
28



                                  -7-
                    be agreed or ordered. All such persons shall execute the certification
 1
 2                  contained in Attachment A, Acknowledgment of Understanding and

 3                  Agreement to Be Bound.

 4          (b)     Protection of Documents Designated ATTORNEYS EYES ONLY.
 5
     Documents designated ATTORNEYS EYES ONLY under this Order shall not be used
 6
     for any purpose whatsoever other than the prosecution or defense of this action, and of
 7
     any appeal thereof. This agreement, however, does not encompass materials that (a) were
 8
 9   in the recipient's possession before receipt from the discloser, (b) are or become publicly

10   known without breach by the recipient, (c) are rightfully received by the recipient from a

11   third party who obtained the materials by proper means without a duty of confidentiality,
12   (d) are disclosed by the discloser to a third party without a duty of confidentiality on the
13
     third party, or (e) are independently developed or learned by the recipient. The parties
14
     and counsel for the parties shall not disclose or permit the disclosure of any documents
15
     designated ATTORNEYS EYES ONLY to any third person or entity except as set forth
16
17   in                    subparagraphs                      (1)–(7)                     below.

18          Subject to these requirements, the following categories of persons may be allowed
19   to review documents that have been designated ATTORNEYS EYES ONLY.
20
               (1) Outside Counsel of Record. Outside counsel of record for the parties
21
                    and employees and agents of counsel who have responsibility for the
22
                    preparation and trial of the action, including any independent litigation
23
24                  support providers retained by outside counsel to assist in this action, and

25                  their employees, contractors, and agents whose duties and responsibilities
26                  require access to such materials and who are not current employees of any
27
28



                                             -8-
         party to this litigation or of any direct competitor to any party to this
 1
 2       litigation.

 3   (2) In-House And Non-Record Outside Attorneys for the Parties. Two (2)

 4       in-house attorneys who are members of at least one state bar in good
 5
         standing or, if a party does not have in-house attorneys who are members
 6
         of at least one state bar in good standing, two (2) non-record outside
 7
         attorneys for each party who shall execute Exhibit A hereto, subject to the
 8
 9       Nevada Rules of Professional Conduct.

10   (3) The Court. The Court and its personnel.

11   (4) Court Reporters and Recorders. Court reporters and recorders engaged
12       for depositions.
13
     (5) Persons Creating or Receiving Documents. Any person who, on the
14
         face of the document, authored, received, or recorded the designated
15
         document, as well as any person who has previously seen or was aware of
16
17       the designated document, as established through deposition testimony or

18       otherwise under oath or as agreed upon by counsel for all parties.
19   (6) Consultants and Investigators. Consultants and investigators employed
20
         by the parties or counsel for the parties to assist in the preparation and trial
21
         of this action or proceeding, but only after such persons have completed
22
         the certification contained in Attachment A, Acknowledgment and
23
24       Agreement to Be Bound. The Parties will provide the names of any

25       consultants and investigators and their signed certifications upon request
26       within thirty (30) days of the conclusion of the lawsuit.
27
28



                                  -9-
                  (7) Experts. Testifying experts employed by the parties or counsel for the
 1
 2                    parties to assist in the preparation and trial of this action or proceeding, but

 3                    only after (a) such persons have completed the certification contained in

 4                    Attachment A, Acknowledgment and Agreement to Be Bound, and (b) the
 5
                      procedure of Paragraph 7(g) of this Order has been satisfied.
 6
                  (8) Others by Consent.        Other persons only by written consent of the
 7
                      producing party or upon order of the Court and on such conditions as may
 8
 9                    be agreed or ordered. All such persons shall execute the certification

10                    contained in Attachment A, Acknowledgment of Understanding and

11                    Agreement to Be Bound.
12           (c)      Protection of Documents Designated OUTSIDE ATTORNEYS EYES
13
     ONLY.         Documents designated OUTSIDE ATTORNEYS EYES ONLY under this
14
     Order shall not be used for any purpose whatsoever other than the prosecution or defense
15
     of this action, and of any appeal thereof. This agreement, however, does not encompass
16
17   materials that (a) were in the recipient's possession before receipt from the discloser, (b)

18   are or become publicly known without breach by the recipient, (c) are rightfully received
19   by the recipient from a third party who obtained the materials by proper means without a
20
     duty of confidentiality, (d) are disclosed by the discloser to a third party without a duty of
21
     confidentiality on the third party, or (e) are independently developed or learned by the
22
     recipient.     The parties and counsel for the parties shall not disclose or permit the
23
24   disclosure of any documents designated OUTSIDE ATTORNEYS EYES ONLY to any

25   third person or entity except as set forth in subparagraphs (1)–(6) below.
26           Subject to these requirements, the following categories of persons may be allowed
27
     to review documents that have been designated OUTSIDE ATTORNEYS EYES ONLY.
28



                                               - 10 -
     (1) Outside Counsel of Record. Outside counsel of record for the parties
 1
 2       and employees and agents of counsel who have responsibility for the

 3       preparation and trial of the action, including any independent litigation

 4       support providers retained by outside counsel to assist in this action, and
 5
         their employees, contractors, and agents whose duties and responsibilities
 6
         require access to such materials and who are not current employees of any
 7
         party to this litigation or of any direct competitor to any party to this
 8
 9       litigation.

10   (2) The Court. The Court and its personnel.

11   (3) Court Reporters and Recorders. Court reporters and recorders engaged
12       for depositions.
13
     (4) Persons Creating or Receiving Documents. Any person who, on the
14
         face of the document, authored, received, or recorded the designated
15
         document, as well as any person who has previously seen or was aware of
16
17       the designated document, as established through deposition testimony or

18       otherwise under oath or as agreed upon by counsel for all parties.
19   (5) Consultants and Investigators. Consultants and investigators employed
20
         by the parties or counsel for the parties to assist in the preparation and trial
21
         of this action or proceeding, but only after such persons have completed
22
         the certification contained in Attachment A, Acknowledgment and
23
24       Agreement to Be Bound. The Parties will provide the names of any

25       consultants and investigators and their signed certifications upon request
26       within thirty (30) days of the conclusion of the lawsuit.
27
28



                                  - 11 -
               (6) Experts. Testifying experts employed by the parties or counsel for the
 1
 2                  parties to assist in the preparation and trial of this action or proceeding, but

 3                  only after (a) such persons have completed the certification contained in

 4                  Attachment A, Acknowledgment and Agreement to Be Bound, and (b) the
 5
                    procedure of Paragraph 7(g) of this Order has been satisfied.
 6
               (7) Others by Consent.         Other persons only by written consent of the
 7
                    producing party or upon order of the Court and on such conditions as may
 8
 9                  be agreed or ordered. All such persons shall execute the certification

10                  contained in Attachment A, Acknowledgment of Understanding and

11                  Agreement to Be Bound.
12          (d)     Control of Documents. Counsel for the parties shall take reasonable and
13
     appropriate measures to prevent unauthorized disclosure of documents designated for
14
     protection under this Order. Counsel shall maintain the originals of the forms signed by
15
     persons acknowledging their obligations under this Order for a period of one (1) year
16
17   after dismissal of the action, the entry of final judgment and/or the conclusion of any

18   appeals arising therefrom.
19          (e)     Copies. All copies of documents designated for protection under this
20
     Order, or any individual portion of such a document, shall be marked with the
21
     designation   CONFIDENTIAL,          ATTORNEYS           EYES     ONLY,       or   OUTSIDE
22
     ATTORNEYS EYES ONLY if the words do not already appear on the copy. All such
23
24   copies shall be entitled to the protection of this Order. The term “copies” shall not

25   include indices, electronic databases or lists of documents provided these indices,
26   electronic databases or lists do not contain substantial portions or images of the text of
27
     designated documents or otherwise disclose the substance of the designated documents.
28



                                             - 12 -
             (f)     Inadvertent Production.           Inadvertent production of any document or
 1
 2   information without a designation of CONFIDENTIAL, ATTORNEYS EYES ONLY, or

 3   OUTSIDE ATTORNEYS EYES ONLY or any document or information subject to

 4   attorney-client privilege, work product immunity, or any other applicable privilege or
 5
     immunity shall be governed by Fed. R. Evid. 502. Such inadvertent production shall not
 6
     constitute a waiver of, nor a prejudice to, any claim that such documents or information is
 7
     CONFIDENTIAL, ATTORNEYS EYES ONLY, OUTSIDE ATTORNEYS EYES
 8
 9   ONLY, privileged, or protected by the work product immunity or any other applicable

10   privilege or immunity, provided that the designating party notifies the receiving party in

11   writing promptly after discovery of such inadvertent production. Such inadvertently
12   produced documents and all copies thereof shall be promptly returned to the designating
13
     party upon request. No use shall be made of such documents other than to challenge the
14
     propriety of the allegedly omitted designation or the asserted privilege or immunity, nor
15
     shall the documents be subsequently shown to anyone who has not already been given
16
17   access to them. No demonstration or proof of error, inadvertence, excusable neglect, or

18   absence of negligence shall be required of the designating party in order for such party to
19   avail itself of the provisions of this paragraph.
20
             (g)     Notice Prior to Disclosure. Before any Expert may be given access to
21
     documents or information designated CONFIDENTIAL, ATTORNEYS EYES ONLY,
22
     or OUTSIDE ATTORNEYS EYES ONLY, the party seeking to provide such access (the
23
24   “requesting party”) must give written notice to the designating party of its intention to

25   make such disclosure, providing the person’s name, address, and a curriculum vitae, and
26   for testifying experts, including a list of all publications authored in the last ten (10) years
27
     by the person to whom disclosure is proposed.             The notice must also provide for
28



                                              - 13 -
            testifying experts, a list of all litigations in which the person to whom the disclosure is
 1
 2          proposed testified within the last four (4) years. Within five (5) business days from the

 3          service of such written notice (the “notice period”), the designating party may object to

 4          such disclosure by service of a written notice of objection on the party seeking to make
 5
            the disclosure, stating the reasons for the objection.      The requesting party may not
 6
            disclose documents or information designated CONFIDENTIAL, ATTORNEYS EYES
 7
            ONLY, or OUTSIDE ATTORNEYS EYES ONLY to any such person prior to the
 8
 9          expiration of the notice period unless consent is granted earlier by the designating party.

10          If the designating party notifies the requesting party of its objection to disclosure (an

11          “objection notice”), the party objecting to the disclosure may file a motion seeking to
12          prohibit the disclosure, and that party shall have the burden of justifying the objection.
13
            The motion must be made within ten (10) business days after the date of the objection
14
            notice. Failure to file the motion constitutes consent to disclosure. If a motion is filed,
15
            the requesting party may not make such disclosure while such motion is pending.
16
17          8.      Filing of CONFIDENTIAL, ATTORNEYS EYES ONLY, or OUTSIDE

18   ATTORNEYS EYES ONLY Documents Under Seal. The Court highly discourages the
19   manual filing of any pleadings or other papers under seal. To the extent that a pleading or other
20
     paper references an exhibit designated for protection under this Order, then the pleading or other
21
     paper shall refer the Court to the particular exhibit filed under seal without disclosing the
22
     contents of any confidential information.
23
24                  (a)    Before any exhibit designated for protection under this Order is filed

25          under seal with the Clerk, the filing party shall first consult with the party that originally
26          designated the document for protection under this Order to determine whether, with the
27
28



                                                    - 14 -
     consent of that party, the exhibit or a redacted version of the exhibit may be filed with the
 1
 2   Court not under seal.

 3          (b)     Where agreement is not possible or adequate, an exhibit designated for

 4   protection under this Order shall be filed electronically under seal in accordance with the
 5
     electronic case filing procedures of this Court. The filing party is not required to seek
 6
     prior leave of the Court to file an exhibit designated for protection under seal, as Local
 7
     Rule 10-5(b) would normally require.
 8
 9          (c)     Where filing electronically under seal is not possible or adequate, before

10   an exhibit designated for protection under this Order is filed with the Clerk, it shall be

11   placed in a sealed envelope marked CONFIDENTIAL, ATTORNEYS EYES ONLY, or
12   OUTSIDE ATTORNEYS EYES ONLY which envelope shall also display the case
13
     name, docket number, a designation of what the exhibit is, the name of the party in whose
14
     behalf it is submitted, and the name of the attorney who has filed the exhibit on the front
15
     of the envelope. A copy of any exhibit filed under seal shall also be delivered to the
16
17   judicial officer’s chambers.

18          (d)     To the extent that it is necessary for a party to discuss the contents of any
19   document designated for protection under this Order in a pleading or other paper filed
20
     with this Court, then such portion of the pleading or other paper shall be filed under seal.
21
     In such circumstances, counsel shall prepare two versions of the pleading or other paper,
22
     a public and a sealed version. The public version shall contain a redaction of references
23
24   to CONFIDENTIAL, ATTORNEYS EYES ONLY, or ATTORNEYS EYES ONLY

25   documents. The sealed version shall be a full and complete version of the pleading or
26   other paper and shall be filed with the Clerk under seal as above. A copy of the un-
27
     redacted pleading or other paper also shall be delivered to the judicial officer’s chambers.
28



                                            - 15 -
            9.      Challenges by a Party to a Designation for Protection Under this Order. Any
 1
 2   CONFIDENTIAL, ATTORNEYS EYES ONLY, or OUTSIDE ATTORNEYS EYES ONLY

 3   designation is subject to challenge by any party or non-party with standing to object (hereafter

 4   “party”). Before filing any motions or objections to a designation for protection under this Order
 5
     with the Court, the objecting party shall have an obligation to meet and confer in a good faith
 6
     effort to resolve the objection by agreement. If agreement is reached confirming or waiving the
 7
     designation as to any documents subject to the objection, the designating party shall serve on all
 8
 9   parties a notice specifying the documents and the nature of the agreement.

10          10.     Action by the Court. Applications to the Court for an order relating to any

11   documents designated for protection under this Order shall be by motion under Local Rules 7-1
12   or 7-2 and any other procedures set forth in the presiding judge’s standing orders or other
13
     relevant orders. Nothing in this Order or any action or agreement of a party under this Order
14
     limits the Court’s power to make any orders that may be appropriate with respect to the use and
15
     disclosure of any documents produced or used in discovery or at trial.
16
17          11.     Use of Confidential Documents or Information at a Hearing or Trial. Absent

18   order of the Court, all hearing and trial proceedings are open to the public and there will be no
19   restrictions on the use at a hearing or trial of any document designated for protection under this
20
     Order. If a party intends to present at a hearing or trial documents designated for protection
21
     under this Order, or information derived therefrom, such party shall provide advance notice to
22
     the party designating the documents for protection under this Order least five (5) days before the
23
24   commencement of a hearing or trial by identifying the documents or information at issue as

25   specifically as possible (i.e., by Bates number, page range, deposition transcript lines, etc.).
26   Upon motion of the party designating the document for protection under this Order, the Court
27
28



                                                   - 16 -
     may thereafter make such orders as are necessary to govern the use of such documents or
 1
 2   information at a hearing or trial.

 3          12.       Obligations on Conclusion of Litigation.

 4                    (a)    Order Remains in Effect. Unless otherwise agreed or ordered, this Order
 5
            shall remain in force after dismissal or entry of final judgment not subject to further
 6
            appeal.
 7
                      (b)    Return of Documents Designated for Protection Under this Order.
 8
 9          Within thirty (30) days after dismissal or entry of final judgment not subject to further

10          appeal, all documents designated for protection under this Order, including copies as

11          defined in Paragraph 6(d), shall be returned to the producing party unless: (1) the
12          document has been offered into evidence or filed without restriction as to disclosure; (2)
13
            the parties agree to destruction in lieu of return; or (3) as to documents bearing the
14
            notations, summations, or other mental impressions of the receiving party, that party
15
            elects to destroy the documents and certifies to the producing party that it has done so.
16
17          Notwithstanding the above requirements to return or destroy documents, counsel may

18          retain copies of all pleadings, motions, orders, written discovery, and other papers filed
19          with the Court or exchanged by the parties even though they may contain documents
20
            designated for protection under this Order.     Counsel may also retain attorney work
21
            product, including an index which refers or relates to documents designated for
22
            protection under this Order, so long as that work product does not duplicate verbatim
23
24          substantial portions of the text or images of documents designated for protection under

25          this Order. This work product shall continue to be subject to the protections of this Order
26          in accordance with the applicable designation. An attorney may use his or her work
27
28



                                                   - 17 -
            product in a subsequent litigation provided that its use does not disclose or use documents
 1
 2          designated for protection under this Order.

 3                  (c)    Return of Documents Filed under Seal. After dismissal or entry of final

 4          judgment not subject to further appeal, the Clerk may elect to return to counsel for the
 5
            parties or, after notice, destroy documents filed or offered at trial under seal or otherwise
 6
            restricted by the Court as to disclosure.
 7
            13.     Order Subject to Modification. This Order shall be subject to modification by
 8
 9   the Court on its own motion or on motion of a party or any other person with standing

10   concerning the subject matter. Motions to modify this Order shall be served and filed under

11   Local Rules 7-1 and 7-2, and the presiding judge’s standing orders or other relevant orders.
12          14.     No Prior Judicial Determination.          This Order is entered based on the
13
     representations and agreements of the parties and for the purpose of facilitating discovery.
14
     Nothing herein shall be construed or presented as a judicial determination that any documents
15
     designated for protection under this Order are entitled to protection under Rule 26(c) of the
16
17   Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

18   document or issue.
19          15.     Persons Bound. This Order shall take effect when entered and shall be binding
20
     upon all counsel and their law firms, the parties, and persons made subject to this Order by its
21
     terms, including third parties who avail themselves of the terms and conditions of this Order
22
     pursuant to Paragraph 14(a).
23
24          16.     Third Parties. A party seeking discovery from a third party shall provide a copy

25   of this Order to each third party required to produce documents or otherwise formally disclose
26   information in response to discovery requests during this action. Such third parties may elect to
27
     avail themselves of the terms and conditions of this Order, and thereby become a “designating
28



                                                    - 18 -
     party” or a “producing party” within the meaning of those terms as they are used in the context
 1
 2   of this Order.

 3          17.       Other Provisions.

 4                    (a)   If   the   receiving      party     learns   that     any   document   designated
 5
            CONFIDENTIAL, ATTORNEYS EYES ONLY, or OUTSIDE ATTORNEYS EYES
 6
            ONLY produced to it is disclosed to or comes into the possession of any person other
 7
            than in the manner authorized by this Order, the receiving party responsible for the
 8
 9          disclosure must immediately inform the designating party of such disclosure and make a

10          good faith effort to retrieve any information so disclosed and to prevent disclosure by

11          each unauthorized person who received such information.
12                    (b)   In   the   event   that     any document            designated   CONFIDENTIAL,
13
            ATTORNEYS EYES ONLY, or OUTSIDE ATTORNEYS EYES ONLY under this
14
            Order is sought by any person or entity not a party to this action, whether by subpoena in
15
            another action or service with any legal process, the party receiving such subpoena or
16
17          service shall promptly notify the designating party in writing if such subpoena or service

18          demands the production of any document so designated. Any such person or entity
19          seeking such any document designated CONFIDENTIAL, ATTORNEYS EYES ONLY,
20
            or OUTSIDE ATTORNEYS EYES ONLY by attempting to enforce such subpoena or
21
            other legal process shall be apprised of this Order by the party upon whom the subpoena
22
            or process was served. Nothing herein shall be construed as requiring anyone covered by
23
24          this Order to contest a subpoena or other process, to appeal any order requiring

25          production of any document so designated covered by this Order, or to subject itself to
26          penalties for non-compliance with any legal process or order.
27
28



                                                       - 19 -
                     (c)     The computation of any period of time prescribed or allowed by this Order
 1
 2            shall be governed by the provisions for computing time set forth in Federal Rule of Civil

 3            Procedure 6.

 4                   (d)     The Parties’ lawyers, including outside attorneys and in-house counsel,
 5
              shall be subject to the Nevada Rules of Professional Conduct. For purposes of
 6
              interpreting these rules, Rule 1.9(b)(2) will be deemed satisfied where a firm with which
 7
              a lawyer formerly was associated had previously represented a client.
 8
 9                   (e)     No Party shall be required to identify on their respective privilege log any

10            document or communication related to this litigation dated on or after the filing of this

11            lawsuit, which absent this provision, the Party would have been obligated to so identify
12            on said privilege log. The Parties shall exchange their respective privilege document logs
13
              at a time to be agreed upon by the Parties following the production of documents.
14
                     (f)     This Protective Order shall be binding upon the Parties and their attorneys,
15
              successors, executors, personal representative, administrators, heirs, legal representatives,
16
17            assigns, subsidiaries, divisions, employees, agents, independent contractors, or other

18            persons or organizations over which they have control.
19                   (g)     All notices required by this Protective Order are to be served on the
20
              attorney(s) for each of the Defendant and Plaintiffs listed in the signature block below for
21
              each Party.
22
23
24
25   IT IS SO ORDERED.
26
               May 19, 2021
27   Dated:
                                                                    United States Magistrate Judge
28



                                                     - 20 -
                                           ATTACHMENT A
 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA
 3
     POWER PROBE GROUP, INC. and,                   )       CASE NO.: 2:21-cv-00332-GMN-EJY
 4   POWER PROBE TEK, LLC,                          )      [PROPOSED] PROTECTIVE ORDER
                                                    )
 5   Plaintiffs/Counter-Defendants,                 )
                                                    )
 6                                                  )
     vs.                                            )
 7                                                  )
                                                    )
 8   INNOVA ELECTRONICS
     CORPORATION,
 9   Defendant/Counterclaimant.
10
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
11
             The undersigned hereby acknowledges that he/she has read the Protective Order entered
12   in the above-captioned action and attached hereto, understands the terms thereof, and agrees to
13   be bound by its terms. The undersigned submits to the jurisdiction of the United States District
     Court for the District of Nevada in matters relating to the Protective Order and understands that
14   the terms of the Protective Order obligate him/her to use documents designated
     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER, ATTORNEYS EYES ONLY –
15   SUBJECT TO PROTECTIVE ORDER, or OUTSIDE ATTORNEYS EYES ONLY – SUBJECT
     TO PROTECTIVE ORDER in accordance with the Order solely for the purposes of the above-
16
     captioned action, and not to disclose any such documents or information derived directly
17   therefrom to any other person, firm or concern.

18           The undersigned acknowledges that violation of the Protective Order may result in
     penalties for contempt of court.
19
20   Name:

21   Job Title:

22   Employer:
23   Business Address:
24
25
26
27
28   Date:                                                 Signature:




                                                  - 21 -
